DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.K., the mother,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                               No. 4D19-435

                           [August 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 2012-5723 CJDP (A).

   Thomas Neusom, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Appellee Department of
Children and Families.

   Thomasina Moore and Laura J. Lee, Tallahassee, for Appellee Guardian
Ad Litem Program.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and GERBER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.